 LOWELL PRINTING UNION 109309Lowell Printing and Graphic Communications UnionNo. 109,a/w TheInternational Printing and Graph-icCommunications Union,AFL-CIOandCourierCitizen Company and Boston Electrotypers UnionNo. 11, a/w TheInternational Printing and GraphicCommunications Union,AFL-CIO.' Case 1-CD-464March 25, 1976and related materials and annually receives at itsplant in Lowell,Massachusetts, from outside theState, goods valued in excess of $50,000 and annuallyships to points outside Massachusetts goods valuedin excessof $50,000. Accordingly, we find that theEmployer is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.DECISION AND ORDER QUASHING NOTICEOF HEARINGBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Courier Citizen Company (here-in called the Employer) on October 17, 1975, allegingthat Lowell Printing and Graphic CommunicationsUnion No. 109, a/w The International Printing andGraphic Communications Union, AFL-CIO (hereincalled the Pressmen), violated Section 8(b)(4)(D) ofthe Act by engaging in certain proscribed activitieswith an object of forcing or requiring the Employerto assigncertainwork to employees represented byPressmenrather than to employees represented byBoston Electrotypers Union No. 11, a/w The Inter-nationalPrintingandGraphicCommunicationsUnion, AFL-CIO (herein called the Electrotypers).Pursuant to notice, a hearing was held beforeHearing Officer Francis X. McDonough, on Decem-ber 10, 1975, at Boston, Massachusetts. All partiesappeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examinewitnesses,and to adduce evidence bearing on the is-sues.No. briefs were filed by any of the parties.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this case and hereby makes the following findings:1.THE BUSINESSOF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a Massachusetts corporation engaged in themanufacture and printing of telephone directories1This partyintervened in this matter.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Pressmenand Electrotypers are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. The Work in DisputeThe work indispute consists of mounting photo-mechanical plates onto magneticsaddles attached topresses.B. BackgroundPrior to May 1975, the Employer used a Daxeneletterpress plate process in which a plastic plate isattached to a magnesium saddle by means of an ad-hesive backing. Employees represented by Electro-typers who work in the Employer's plate room wereresponsible for preparing the Daxene. plate, removingthe protective paper from the adhesive backing, reg-istering the plate to the saddle, and adhering theplate to the saddle. The saddle with plate attachedwas then taken to the pressroom where it was affixedto a press by employees represented by Pressmen. InMay 1975, the Employer verbally informed Electro-typers and Pressmen that it was converting from theDaxene letterpress platemaking operation to a photo-mechanical plate process which utilized a metal plateand a magnetic saddle. Because of the magnetic na-ture of the saddle this system eliminates the necessityfor adhesive and permits the saddle to be perma-nently affixed to a press. When the new system wasimplemented later in May, the Employer, as before,assigned the work of preparing the photomechanicalplate to employees represented by the Electrotypers.However, because the adhesive was no longer neces-sary, the prepared plate was then taken directly tothepressroomwhere employees represented byPressmen were awarded the work of mounting themetal plates onto the magnetic saddles already affix-ed to the presses.The Employer used the photomechanical plate223 NLRB No. 48 310DECISIONSOF NATIONAL LABOR RELATIONS BOARD'process with the magnetic saddles until sometime inAugust 1975, when, apparently without notice toeither Union, the Employer discontinued the processdue to technical difficulties with the magnetic sad-dles.At that time the Employer continued using thephotomechanical plates, but reverted to the old sys-tem of attaching the plates to magnesium saddles bymeans of adhesives.Under this hybrid process elec-trotypers were again assigned the work of adheringthe plates to saddles,and pressmen were given thework of affixing the saddles with attached plates tothe presses. This process was still employed at thetime of the hearing herein.On October 7,1975,over a month after the Em-ployer discontinued using the magnetic saddles,Pressmen sent a letter to the Employer stating thatthe work of mounting the photomechanical platesonto the magnetic saddles already affixed to thepresses was within its jurisdiction and thatany workassignmentby the EmployerinconsistentwithPressmen's jurisdiction would result"in either strikeaction or such other economic sanctions and actionsas the Union considersappropriate."The testimony was in conflict on the question ofwhether or when the Employer intended to resumethe use of magnetic saddles. The Employer's vicepresident, Leonard W. Doolan, III, indicated that thelikelihood of the Employer reinstituting the use ofthe magnetic saddles was dim.Doolan testified thatwhen last used, the magnetic saddles exhibited mate-rial deficiencies which reduced their durability; thatthe Employer's supplier, who is the leader in thisfield,was currently attempting to remedy these defi-ciencies,but that it (the supplier) was not in a verygood financial position and that the source of futuresupplies was therefore in doubt; that the Employerwas currently exploring alternatives to the magneticsaddles, including the possibility of magnetic cylin-ders; and that the Employer was undecided as towhat production process it would use in the future.PlantManager Robert Hogan, on the other hand,testifiedthat the Employer was bidding on a$300,000 contract for the printing of some 1.5 millioncoloring books to be performed in February orMarch 1976;that it was the Employer's present in-tention to run the coloring books on magnetic sad-dles; that this is the sametypeof work which theEmployer had engaged in when the magnetic saddleswere formerly in use;and that it intended to bid onthis type of "filler" work in the future. There is noevidence that the contract for which the Employerwas bidding expressly required the use of magneticsaddles or that no feasible alternative means existedfor printingsuch materials.Further, there is no evi-dence that either of the Unions have been told if orwhen the magnetic saddles will again be used.C. Contentions of the PartiesAs abovestated,noneof the parties filed briefs.From the testimony at the hearing and theclosingarguments,however, it appears that the Employercontendsthat while the work involved is not current-ly being performed, it isprobable that the work willbe resumed in the future and that a jurisdictionaldispute cognizable underSection10(k) of the Acttherefore continues to exist. On the merits, the Em-ployer contended that theassignmentof the work toits pressmenshould be upheld on the basis of indus-try practice, contract interpretation, and efficiency ofoperation and economy.Electrotypers did not addressitselfto the questionof mootness.On themerits,however, Electrotypersargued that the work in dispute should be assigned toemployees represented by it based on its contractwith the Employer, the Employer's past practice, andindustry practice.PressmenexpressedagreementwiththeEmployer's position on the merits and made no inde-pendentarguments.D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that (1) there is reasonable cause tobelieve Section 8(b)(4)(D) of the Act has been violat-ed, and (2) there is no agreed-upon method for thevoluntary adjustment of the dispute.As to (1) above, the record shows that at the timePressmen threatened economic action in support ofits claim to the disputed work, the Employer had al-ready discontinued use of magnetic saddles for wellover a month. The evidence further indicates that atthe time of the threat, as well as at the time of thehearing herein, it was highly improbable that the Em-ployer would resume using the magnetic saddles inthe foreseeable future. As the Employer's vice presi-dent testified, when the magnetic saddles were previ-ously used they deteriorated rapidly, thereby reduc-ing their efficiency and economy. These deficiencieshad not been remedied at the time of the hearingand, due to the manufacturer's economic difficulties,may not be corrected for some time. The Employeralthough obviously concerned about the availabilityof satisfactory magnetic saddles, admitted to investi-gating alternative production processes. Further-more, even though the Employer at the time of thehearing was bidding on work which it hoped to per-form on magnetic saddles, no evidence was presented LOWELL PRINTING UNION 109311that the Employer was contractually committed tousingmagneticsaddles for this particular job. Basedon the foregoing, we find that the likelihood of theEmployer again using the magnetic saddles in itsprinting operationis remoteat best. In these circum-stances, wefind that no jurisdictional dispute cur-rently exists which is cognizable under Section 10(k)of the Act?Accordingly, we shall quash the notice of hearingissuedherein.ORDERIt is hereby ordered that the Notice of Hearingissued in this proceeding be, and it hereby is,quashed.CHAIRMAN MURPHY,dissenting:Based on the same evidence relied upon by mycolleagues, I would find that there is a reasonableexpectation that the Employer will again use themagnetic saddles or some comparable process andthat the dispute is therefore viable and should be de-termined by us.3 Employer's vice president, Leonard2 This findingis distinguishablefrom those cases in which the Board findsjurisdictional disputes to exist even though the work in dispute is not yet inprogress. In those cases the assignment of work has already been made andthere is a reasonable expectation that the work will begin in the foreseeablefuture.See, e.g.,Philadelphia Local No. 7-P, Graphic Arts InternationalUnion (The Patriot News Company),218 NLRB 1085 (1975). Here, on theother hand, the Employer has withdrawn the assignment of work and re-stored the task ofregisteringthe adhesive backed plates to the magnesiumsaddles to electrotypers. Further, the process which gave rise to the disputehas been terminatedby the Employer and the likelihood of that processbeing resumed is highly speculative.3The Board has frequently held that a jurisdictional dispute is not moot,despite the completion of the work involved, where, as here, there is a fun-damental disagreement extendingbeyond the particular dispute involvedand there is a possibility that similar disputes may occur in the future as aresultof the continuing claim for the disputed work.Local 157, UnitedAssociation of Journeymen and Apprentices of the Plumbing and Pipe FittingW. Doolan, III, testified that there is substantial eco-nomic benefit to be derived from converting to amagnetic saddle type system which does not involvemounting plates onto magnesium saddles by meansof an adhesive process, and that if satisfactory mag-netic saddles were available the Employer wouldconvert 100 percent to that system. The Employerdid in fact convert its entire operation to the magnet-ic saddles in May 1975. Although the Employer.stopped using the process in August because of tech-nical difficulties, I note that the Employer did notnotify either Union that it was, in fact, "discontinu-ing" the use of magnetic saddles as found by themajority. To the contrary, the Employer's intent toresume using magnetic saddles in the near or foresee-able future is evidenced by the fact that the Employ-er, at the time of the hearing herein, was bidding ona large job similar to that for which it used the mag-netic saddles in.the past and has scheduled this job torun on magnetic saddles. In my view, the likelihoodthat the Employer will again use the magnetic sad-dles is not made speculative by the fact that certaindeficiencies in materials are currently being ironedout by the manufacturer. In fact, according toDoolan's testimony, at least three other employersare presently operating with magnetic saddles. Rely-ing on the foregoing, I find there is a reasonable ex-pectation that the Employer will resume the use ofthemagnetic saddles in its printing operation. Ac-cordingly, I would not quash the Notice of Hearing,but would make an award of the work in dispute onthe basis of factors normally considered by us.4Industry of the UnitedStates andCanada, AFL-CIO (Midwest Homes, Inc.)160 NLRB261, 269 (1966).4 N.L.R.B.v. Radio and Television Broadcast Engineers Union,Local 1211,International Brotherhoodof ElectricalWorkers, AFL-CIO [Columbia Broad-castingSystem],364 U.S. 573, 586 (1961);InternationalAssociation of Ma-chinists,Lodge No. 1743, AFL-CIO (J. A.JonesConstruction Company),135NLRB 1402, 1411 (1962).